Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 12, 2019                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  157493(54)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  KEVIN LOGAN, Individually and on Behalf of                                                           Richard H. Bernstein
  All Others Similarly Situated,                                                                       Elizabeth T. Clement
               Plaintiffs-Appellees,                                                                   Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 157493
  v                                                                 COA: 333452
                                                                    Oakland CC: 2015-149134-CZ
  CHARTER TOWNSHIP OF WEST
  BLOOMFIELD,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of Kickham Hanley, PLLC, to file a brief
  amicus curiae in support of the application for leave to appeal is GRANTED. The amicus
  brief submitted on September 3, 2019, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                September 12, 2019

                                                                               Clerk